

116 HR 8989 IH: To require the Securities and Exchange Commission to conduct a study on the feasibility, benefits, and costs of using a distributed ledger system in the post-trade clearing and settlement process, and for other purposes.
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8989IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Lynch (for himself and Mr. Emmer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to conduct a study on the feasibility, benefits, and costs of using a distributed ledger system in the post-trade clearing and settlement process, and for other purposes.1.Study on the use of a distributed ledger system(a)In generalNot later than 1 year after the date of the enactment of this Act, the Securities and Exchange Commission shall conduct a study on the feasibility, benefits, and costs of using a distributed ledger system in the post-trade clearing and settlement process.(b)ConsultationIn conducting the study under subsection (a), the Commission staff shall consult with domestic and international stakeholders.(c)Contents of the studyThe study required under subsection (a) shall include—(1)an identification of the key operational and regulatory challenges and opportunities that could be caused by the use of a distributed ledger system in the post-trade clearing and settlement process;(2)an identification of practices from domestic and international models that use a distributed ledger system in the clearing and settlement process;(3)an identification of the processes and entities that could be disintermediated by the use of such system in such processes;(4)an identification of the potential steps for establishing international standards for, and global continuity of service in the transition to, the use of such system in such processes;(5)an identification of the implications of the use of such system in such processes on—(A)investor protection, capital formation, and market efficiency; and(B)the establishment of international standards; and(6)an assessment of whether the Commission should implement a pilot program to use such system in such processes.(d)Report required(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress a report on the findings and determinations of the study required under subsection (a).(2)UpdateNot later than 1 year after the date on which the report under paragraph (1) is submitted, the Commission shall submit to Congress a report that updates the findings and determinations of the report submitted under such paragraph.(3)ContentIn submitting the reports required under paragraphs (1) and (2), the Commission may not include confidential information.